                      IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA




 HASSIE-DEMOND KNOWLIN,
 Plaintiff,

V.                                                           1:20 CV-105

 LEXISNEXIS,

Defendant,




PROOF OF SERVICE
Certificate of Mailing


I, Hassie Demond Knowlin do hereby affirm and attest that I am an inhabitant of Greensboro North Carolina, one of
the several union states within the united States of America, over the age of 18, of sound mind and body. My
mailing location is: 1835- C Merrit Dr Greensboro North Carolina 27407

                  Hassie-Demond Knowlin




On Oct 29,2020 A.D., I personally mailed, at a U.S. Postal Service Office, located in the city of Greensboro, the
following documents:

Civil Lawsuit



via USPS Priority Mail Number 9505516815060302007384, with pre-paid postage to:




LEXISNEXIS RISK MANAGEMENT

1100 ALDERMAN DR

ALPHARETTE, GA 30005




         Case 1:20-cv-00105-CCE-LPA Document 37 Filed 10/30/20 Page 1 of 3
10/30/2020                                                    USPS.com® - USPS Tracking® Results



                                                                                                                             FAQ s >
    USPS Tracking®

                                                 Track Another Package +




                                                                                                                           Remove X
   Tracking Number: 9505516815060302007384

   Expected Delivery by

   MONDAY
                               by
   2          NOVEMBER
             2020 0            8:00pmo
   USPS Premium Trackine Available \/


   In-Transit
   October 29, 2020 at 11:26 pm
   Arrived at USPS Regional Origin Facility
   GREENSBORO NC DISTRIBUTION CENTER

   Change Delivery Instructions \/



       Text & Email Updates


       Gl Confirmation - We Received Your Request

       9505516815060302007384

       Your updates will be sent to:

       336-947-9991

       To finish signup, you must reply YES to the welcome message.
       For additional information, text HELP to 2USPS (28777). To opt out, text STOP to 2USPS.




https://tOols.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=28,text28777=&tLabels=9505516815060302007384%2CMABt=false               1/2

                    Case 1:20-cv-00105-CCE-LPA Document 37 Filed 10/30/20 Page 2 of 3
Executed at the city of Greensboro, county of Guilford, North Carolina state, this 29th day of Oct. 2020 A.D.



I now affix my signature to this document and the affirmations therein.



Date:



Signed



Hassie-Demond Knowlin



Address: 1835 Merritt Dr.

         Greensboro North Carolina 27407




         Case 1:20-cv-00105-CCE-LPA Document 37 Filed 10/30/20 Page 3 of 3
